Pee Cubiam.
Application is made for a writ of certiorari to review a certain resolution of the commissioners of the city of Wild-wood, adopted December 16th, 1931, providing for the sale of certain beach front park bonds of the city of Wildwood, and, likewise, for permission to take additional depositions to be used on said application for a writ of certiorari.
We have considered the merits of these applications and conclude that both should be denied.
The applications are therefore denied, with costs.